DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is in response to the amendments filed on 04/26/2022.
Claims 1, 4-12 and 14-16 are currently pending in this application. Claims 1, 4, 5, 7, 9, 11, 12 and 15 have been amended. Claims 2, 3 and 13 are cancelled. Claim 16 is new.
No new IDS has been filed.

Response to Arguments
The previous objections to the abstract of the specification and drawings have been withdrawn in response to the applicants’ amendments/remarks.
The previous objections to the claims 1 and 12 have been withdrawn in response to the applicants’ amendments/remarks.
The previous 112 rejections to the claims 1, 4-12, 14 and 15 have been withdrawn in response to the applicants’ amendments/remarks.
The previous 101 rejections to the claim 11 have been withdrawn in response to the applicants’ amendments/remarks.
The previous 103 rejections to the claims 1, 4-12, 14 and 15 have been withdrawn in response to the applicants’ amendments/remarks.

Allowable Subject Matter
Claims 1, 4-12 and 14-16 are allowed.

Examiner’s Statement of Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Regarding the prior art rejections, the applicants’ arguments stated in pages 12-17 have been persuasive and as stated the prior art does not teach all the features of the claimed invention. The record is clear (see pages 12-17 of the applicants’ response of 04/26/2022); therefore, no reason for allowance is necessary.
According to MPEP 1302.14 (I): “In most cases, the Examiner’s actions and the applicant’s replies make evident the reasons for allowance, satisfying the “record as a whole” provisio of the rule. This is particularly true when applicant fully complies with 37 CFR 1.111 (b) and (c) and 37 CFR 1.133(b).  Thus, when the Examiner's actions clearly point out the reasons for rejection and the applicant's reply explicitly presents reasons why claims are patentable over the reference, the reasons for allowance are in all probability evident from the record and no statement should be necessary."

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance".

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAUNG T LWIN whose telephone number is (571)270-7845.  The examiner can normally be reached on Monday - Friday 10:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Farid Homayounmehr can be reached on 571-272-3739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MAUNG T LWIN/Primary Examiner, Art Unit 2495